IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21143
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERARDO MARTINEZ-ZAVALA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-491-1
                      --------------------
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Gerardo Martinez-Zavala pleaded guilty to an indictment

charging him for being found illegally in the United States after

deportation, a violation of 8 U.S.C. § 1326.   Martinez-Zavala has

appealed his conviction and sentence.

     Martinez-Zavala contends that the felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2)

was an element of the offense that should have been charged in

the indictment.   Martinez-Zavala acknowledges that his argument

is foreclosed by the Supreme Court’s decision in Almendarez-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-21143
                                 -2-

Torres v. United States, 523 U.S. 224 (1998), but he seeks to

preserve the issue for Supreme Court review in light of the

decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).

Apprendi did not overrule Almendarez-Torres.     See Apprendi, 530

U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    Martinez-

Zavala’s argument is foreclosed.

     Martinez-Zavala also contends that the indictment failed to

charge an offense because it did not allege general intent.

Because this issue was raised in the district court, the standard

of review is de novo.   United States v. Berrios-Centeno, 250 F.3d

294, 296 (5th Cir. 2001).    In Berrios-Centeno, the court held

that the defendant's indictment, which was identical to Martinez-

Zavala's indictment, sufficiently alleged a general intent to

reenter.    Id. at 298-99 & n.4.   The court reasoned that "the

indictment fairly conveyed that Berrios-Centeno's presence was a

voluntary act from the allegations that he was deported, removed,

and subsequently present without consent of the Attorney

General."   Id. at 299-300 (extending United States v. Guzman-

Ocampo, 236 F.3d 233, 233, 238-39 (5th Cir. 2000), cert. denied,

121 S. Ct. 2600 (2001)).    Because Martinez-Zavala's indictment

was identical to the indictment which the court found sufficient

in Berrios-Centeno, this issue is without merit.    The judgment

and sentence are

     AFFIRMED.